~,
                                                                                                                          u
                                ATTORNEY GENERAL OF TEXAS
                                                                                                                          I
                                             GREG        ABBOTT                                                           I


                                                  May 14, 2008



The Honorable A.I. Hartel                                  Opinion No. GA-0627
Liberty County Attorney
Post Office Box 9127                                       Re: Whether, under Tax Code section 6.035 or
Liberty, Texas 77575-9127                                  6.05(g), the Liberty County Central Appraisal
                                                           District Board of Directors may contract with an
                                                           appraisal company that employs the son of the
                                                           District's chief appraiser (RQ-0650-GA)

Dear Mr. Hartel:

        You ask whether the Liberty County Central Appraisal District (the "District") may contract
with an appraisal company that employs the son of the District's chief appraiser.! You explain that
the District's board ofdirectors contracts with an independent appraisal company to appraise certain
"unique or complex properties within" the District's jurisdiction? This year, according to your letter,
the District is considering contracting with a for-profit company that employs the son of the
District's chief appraiser. See Request Brief, supra note 2, at 1. You indicate that, although the son
is an employee, he does not intend to perform work under the contract:

                  The son is an employee of the appraisal company and does not have
                  any ownership interest in the appraisal company at this time. The son
                  does not intend to perform any of the work associated with the
                  contract if the company were to get the contract; the contract would
                  be fulfilled by other employees ofthe company. The son does receive

                  a salary from the company and it is safe to assume that the majority
                  of his income comes from his salary from the appraisal company.

Id.


           I See Letter from Honorable A.J. Hartel, Liberty County Attorney, to Honorable Greg Abbott, Attorney General

of Texas, at I (received Nov. 27, 2007) (on file with the Opinion Committee, also available at http://www.oag
.state.tx.us) [hereinafter Request Letter].

         'Brief from Honorable AJ. Hartel, Liberty County Attorney, to Honorable Greg Abbott, Attorney General of
Texas, at 1 (Nov. 20, 2007) (on file with the Opinion Committee, also available at http://www.oag.state.tx.us)
[hereinafter Request Brief].
The Honorable A.J. Hartel - Page 2                    (GA-0627)



       You state that "two sections of the Tax Code"-sections 6.035(a)(1) and 6.05(g)-"raise
possible concerns" in this situation. Request Letter, supra note 1, at 1; see also TEX. TAX CODE
ANN. §§ 6.03 5(a)(1 ) (Vernon 200 1) ("Restrictions on Eligibility and Conduct ofBoard Members and
Chief Appraisers and Their Relatives"), 6.05(g) (Vernon Supp. 2007) ("Appraisal Office"). We
consider each statute in turn. 3

I.      Tax Code Section 6.035

        Section 6.035(a)(1) ofthe Tax Code disqualifies from employment as an appraisal district's
chief appraiser an individual who

                           is related within the second degree by consanguinity or
                  affinity, as determined under Chapter 573, Government Code, to an
                  individual who is engaged in the business of appraising property for
                  compensation for use in proceedings under this title or ofrepresenting
                  property owners for compensation in proceedings under this title in
                  the appraisal district ....

TEX. TAX CODE ANN. § 6.035(a)(1) (Vernon 2001); see also TEx. GOy'T CODE ANN. ch. 573
(Vernon 2004) ("Degrees ofRelationship; Nepotism Prohibitions"). A chiefappraiser who remains
employed knowing that an individual related to the appraiser within the second degree by
consanguinity or affinity "is engaged in the business ofappraising property for compensation for use
in proceedings under this title or of representing property owners for compensation in proceedings
under this title in the appraisal district in which the ... chief appraiser is employed" commits a
criminal offense. TEx. TAX CODE ANN. § 6.035(b) (Vernon 2001).

         Under Government Code chapter 573, a parent and son are related to each other within the
first degree by consanguinity. See TEx. GOy'T CODE ANN. § 573.023(c)(1) (Vernon 2004); see also
id. § 573.022(a) (stating that two individuals are related by consanguinity if one individual is
descended from the other or the two individuals share a common ancestor); id. § 573.022(b) ("An
adopted child is considered to be a child ofthe adoptive parent ...."); id. § 573.023(a) ("The degree
ofrelationship by consanguinity between an individual and the individual's descendent is determined
by the number of generations that separate them.").

       Consequently, section 6.035(a)(1) disqualifies the chief appraiser from continued
employment in that position if the chief appraiser's son "is engaged in the business of appraising
property for compensation foruse in proceedings under [Tax Code title 1] or ofrepresenting property
owners for compensation in proceedings under [Tax Code title 1] in the appraisal district." TEX.
TAX CODE ANN. § 6.035(b) (Vernon 2001). The fact that the son would not perform work under his
employer's contract with the District is not dispositive if the son is engaged in appraising other



         'Your request letter raises only Tax Code sections 6.035 and 6.05. See generally Reqnest Letter, supra note
1. We limit our response to the statutes you raise.
The Honorable A.J. Hartel - Page 3              (GA-0627)



property "for compensation for use in proceedings under" title 1 or in representing other property
owners "for compensation in proceedings under" title 1 "in the appraisal district."

         You do not explain the nature of the work the chief appraiser's son does for the company.
See generally Request Letter, supra note 1; Request Brief, supra note 2. Accordingly, we cannot
determine whether he is "engaged in the business of appraising property for compensation for use
in proceedings under [title 1, Tax Code] or of representing property owners for compensation in
proceedings under [title 1, Tax Code] in the appraisal district." The decision must be made in the
first instance by the District. If the District finds that the chief appraiser's son is "engaged in the
business of appraising property for compensation for use in proceedings under [title 1, Tax Code]
or of representing property owners for compensation in proceedings under [title 1, Tax Code] in the
appraisal district," then the chief appraiser is disqualified from employment with the appraisal
district. We tum next to Tax Code section 6.05.

II.     Tax Code Section 6.05

        Under section 6.05(g), a chief appraiser is an officer of the appraisal district for purposes of
Government Code chapter 573, which prohibits nepotism. TEX. TAX CODE ANN. § 6.05(g) (Vernon
Supp. 2007); see also TEX. GOy'T CODE ANN. ch. 573 (Vernon 2004). This section prohibits an
appraisal district from employing or contracting with "an individual ... who is related to the chief
appraiser within the first degree by consanguinity or affinity, as determined under chapter 573,
Government Code." TEx. TAX CODE ANN. § 6.05(g) (Vernon Supp. 2007). As we have stated in
connection with section 6.035, the chief appraiser and his son are related within the first degree by
consanguinity. See supra p. 2; see also TEX. GOy'T CODE ANN. § 573.023(c)(l) (Vernon 2004)
(stating that a parent and child are related within the first degree by consanguinity). The issue,
therefore, is whether the contract is with "an individual" related to the chiefappraiser within the first
degree by consanguinity-that is, the chief appraiser's son.

         Neither section 6.05 nor any relevant definitional section ofthe Tax Code defines the term
"individual." See TEx. TAX CODE ANN. § 1.04 (Vernon Supp. 2007) (defining terms for Tax Code
title 1); [d. § 6.05. See generally [d. ch. 6 (Vernon 2001 & Supp. 2007) ("Local Administration").
In addition, the Code Construction Act, Government Code chapter 311, does not generally define
the term. See TEX. GOY'T CODE ANN. § 311.005 (Vernon 2005) (providing general definitions for
the Texas codes). Typically, statutory words must be "read in context and construed according to
... common usage." ld. § 311.01l(a). We deduce from the context of section 6.05(g) itself that an
individual is someone who can be "related to the chief appraiser" and can have a spouse. TEX. TAX
CODE ANN. § 6.05(g) (Vernon Supp. 2007). Various Texas statutes define the term "individual" as
"a natural person"·or "a human being." See, e.g., TEx. Bus. ORG. CODE ANN. § 1.002(38) (Vernon
2007); TEX. INS. CODE ANN. §§ 4001.003(5), 6002.002(5), 6003.001(3) (Vernon 2007); TEx. PENAL
CODE ANN. § 1.07(26) (Vernon Supp. 2007). This is consistent with the word's common meaning,
denoting a single person as opposed to a group or corporate person. See Tex. Liquor Control Bd. v.
Canyon Creek Land Corp., 443 S.W.2d 308, 311 (Tex. Civ. App.-Austin 1969) (stating that an
individual is a person), rev'd on other grounds, 456 S.W.2d 891 (Tex. 1970); BLACK'S LAW
DICTIONARY 777 (7th ed. 1999) (defining "individual" as "[o]for relating to a single person or thing,
The Honorable A.J. Hartel - Page 4           (GA-0627)




as opposed to a group"); cf Tex. A&M Univ.~Kingsvillev. Lawson, 127 S.W.3d 866, 874 (Tex.
App.-Austin 2004, pet. denied) (stating that the University is not an individual); NgJiyen v.
Morales, 962 S.W.2d 93, 95 (Tex. App.-Houston [1st Dist.] 1997, no pet.) (stating that an estate
cannot be an individual); State v. Bodish, 775 S.W.2d 73,75 (Tex. Civ. App.-Austin 1989, writ
denied) (stating that neither the State nor a prosecutor council is an individual). We accordingly
conclude that the word "individual" in section 6.05(g) refers to a single natural person.

        The contract you describe would be entered between the District and the son's employer, an
appraisal company. See Request Brief, supra note 2, at 1-2. The contract would not be with an
individual. Moreover, even ifthe son's employer is a natural person, the contract would be between
the District and the employer. In neither case would the contract be with the son. See id. at 2. In
sum, because the contract would not be with an individual who is related to the chief appraiser,
section 6.05(g) would not apply.
The Honorable A.J. Hartel - Page 5          (GA-0627)



                                      SUMMARY

                      Tax Code section 6.035(a) disqualifies from employment as
              a chief appraiser an individual who is related within the second
              degree by consanguinity "to an individual who is engaged in the
              business of appraising property for compensation for use in
              proceedings under [title I, Tax Code] or of representing property
              owners for compensation in proceedings under [title I, Tax Code]
              in the appraisal district." Whether a chief appraiser's son is, in
              particular circumstances, "engaged in the business of appraising
              property for compensation for use in proceedings under [title I, Tax
              Code] or of representing property owners for compensation in
              proceedings under [title I, Tax Code] in the appraisal district" is a
              question of fact.

                     Tax Code section 6.05(g) prohibits an appraisal district from
              employing or contracting with "an individual ... who is related to
              the chief appraiser within the first degree by consanguinity." An
              individual for purposes ofsection 6.05(g) is a natural person. Section
              6.05(g) does not prohibit a contract with an appraisal company that
              employs the chief appraiser's son.

                                             Very truly yours,




KENT C. SULLIVAN
First Assistant Attorney General

ANDREW WEBER
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Kymberly K. Oltrogge
Assistant Attorney General, Opinion Committee